Title: To James Madison from Tench Coxe, 10 November 1804 (Abstract)
From: Coxe, Tench
To: Madison, James


10 November 1804, Purveyor’s Office. “I have the honor to transmit you a Note of the monies expended, and to be expended by me for your Department, in relation to the Laws of the United States. This is done to facilitate your Statement for appropriation, which will of course soon go to the Treasury. Mr. Carey has been paid from time to time as he delivered the Books except that I sent him yesterday $45:61, to make up the sum of $2000. There will of course remain due to me & Mr. Carey on the 400 Copies the sum of 1207 72/100 Drs. This with any others [sic] sums known in your Dept. will remain for appropriation.
“There have been expended likewise $7 33/100 for forwarding the trunk of stationary to Governor Harrison, and $7 48/100 for the Box of the Old Laws to Governor Sevier which was some time missing, and for these the Waggoner has produced a receipt. I suppose they are payable out of Appropriations. No Commissions are charged here on those trifles.
“I will thank you for information whether I am to render my Account for additional freight paid on account of the Anna Maria for Tunis, distinctly from the Account for the Laws. It is presumed that the Expenditures for both are to be rendered to the Treasury Depmt, but I shall cover them to you for inspection.”
